Case 1:17-cV-05845-I\/|KB-VI\/|S Document 94 Filed 10/09/18 Page 1 of 5 Page|D #: 4606

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
STATE FARM MUTUAL AUTOMOBILE Docket No.: 17-CV-05845
INSURANCE COMPANY,
Plaintiff, AFFIDAVIT IN OPPOSITION
TO ORDER TO SHOW
-against- CAUSE
ZIST CENTURY PHARMACY, INC., ALBERT
ALISHAYEV, TIMOTHY MORLEY, D.O., AZU A.
AJUDUA, M.D. VINCENTIU POPA, M.D. AND JO-ANN
SHAKARJIAN, M.D.,
Defendants.
---- X
STATE OF NEW YORK )
) ss:
COUNTY OF NASSAU )

JENNIFER B. STRONG, an attorney duly admitted to practice law before the Courts of

the State of New York, being duly sworn, deposes and says:

1. I am an attorney associated With The Russell Friedman Law Group, attorneys for non-
party DGRD Marketing Inc. (hereinafter “DGRD”) in the above-captioned matter, and as such, I
am fully familiar With the facts and circumstances of this matter,

2. This Affidavit is being made upon information and belief, the source being the file
maintained by this office, communications with Daniel Dmitrovic, owner of DGRD, and study of
the applicable law.

3. I submit this affidavit in opposition to Plaintist Order to ShoW Cause as to Why DGRD
should not be held in contempt for failing to respond to the Plaintiff’s subpoena for records in

this action.

l JS/D215087/FL2613

Case 1:17-cV-05845-|\/|KB-V|\/|S Document 94 Filed 10/09/18 Page 2 of 5 Page|D #: 4607

BACKGROUND

4. State Farm Mutual Automobile Insurance Company (hereinafter “State Farm”)
commenced the above-captioned action by filing a Summons and Complaint on or around
October 5, 2017.

5 . ln June 2018, Daniel Dmitrovic, sole proprietor of DGRD, had a family emergency and
traveled to Serbia. Mr. Dmitrovic returned home to the United States on September 25, 2018.
See Exhibit “1”, Dmitrovic Aff. at ‘H 2. During this time, any mail delivered to DGRD was
delivered to an unattended mail slot.

6. State Farm caused the United States District Court for the Eastern District of Ncw York
to issue a subpoena to DGRD dated July 6, 2018. According to Plaintiff’s assertions, such
subpoena was served upon DGRD l\/Iarketing, Inc. via the New York Department of State on
July 12, 2018.

7. On September lO, 2018, State Farm filed a motion to compel non-parties, including
DGRD, to produce documents responsive to State Farm’s subpoenas DE 84. At a conference
before this Court on September 14, 2018, Your Honor ordered non-parties named in the motion
to compel at DE 84, 85 “to Show cause as to why they should not be held in contempt for failing
to respond to the Plaintiff s subpoena for records in this action”.

8. Mr. Dmitrovic returned to New York on September 25, 2018 and found various pieces of
correspondence from State Farm with his mail. See Exhibit “1”, Dmitrovic Aff. at 11 3. Mr.
Dmitrovic retained The Russell Friedman Law Group to respond to the subpoena to DGRD the

following morning, September 26, 2018. Id. The undersigned served a response to the subpoena

2 JS/D215087/FL2613

Case 1:17-cv-O5845-|\/|KB-V|\/|S Document 94 Filed 10/09/18 Page 3 of 5 Page|D #: 4608

on Plaintiffs via First Class Mail on September 28, 2018. DGRD’s response is annexed hereto as

Exhibit “2”1.

DGRD Marketing Inc.’s Subpoena Response

9. DGRD Marketing Inc. fully responded to and/or objected each of State Farm’s 21
requests

10. DGRD Marking Inc. produced all documents identified as responsive to State Farm’s
Request No. l for “[a]ll Documents reflecting any service, marketing, or advertising performed
by You for or on behalf of 21St Century.”

11. DGRD noted objections to Request Nos. 2 and 3, seeking “[a]ll Documents relating to
the solicitation or referral of any Patient by You for or on behalf of 21St Century” and “[a]ll
Documents and Communications reflecting or relating to marketing, promotion, advertising of or
solicitation or referrals for Compounded Products,” however, further responded that it has no
responsive documents (or has not identified same) and that no documents are being Withheld
pursuant to any objection.

12. With regard to Request Nos. 4, 7, 10, and 13, seeking communications between DGRD
and various parties or entities, DGRD noted objections and further responded that it has not
identified any responsive documents and that no documents are being withheld pursuant to any
objection.

13. With regard to Request Nos. 5, 8, ll, and 14, seeking documents relating to any payment,
benefit, or item of value that DGRD provided to or received from various individuals and

entities, notwithstanding objections, DGRD has produced bank records related to payments

 

l The exhibits served with DGRD’s subpoena response are not attached hereto as they contain confidential financial
and personal information

3 JS/D215087/FL2613

Case 1:17-cv-O5845-|\/|KB-V|\/|S Document 94 Filed 10/09/18 Page 4 of 5 Page|D #: 4609

received from 21St Century Pharmacy. DGRD has no additional responsive documents and is not
withholding documents pursuant to any objection.

14. With regard to requests 6, 9, 12, and 15, seeking all documents reflecting any contractual
relationship, financial arrangement, or other business relationship between or among DGRD and
various individuals or entities, notwithstanding objections, DGRD has produced documents
related to employment with 21st Century. DGRD has no additional responsive documents and is
not withholding documents pursuant to any objection.

15. DGRD noted objections to request 16, seeking documents reflecting or relating to any
prescription for any compounded product. Notwithstanding DGRD’s objections, it further
responded that it has no responsive documents and that no documents are being Withheld
pursuant to any obj ection.

16. DGRD objected to Request No. 17, seeking documents sufficient to identify all
businesses and/or individuals to which it has provided marketing, consulting, advertising,
solicitation, referral, and/or management services. Notwithstanding its objections, DGRD
produced documents related to services provided to 21St Century. DGRD has no additional
responsive documents and is not withholding documents pursuant to any objection.

17. DGRD objected to Request No. 18, seeking documents relating to the ownership of and
corporate formalities followed by DGRD. Notwithstanding its objections, DGRD produced
documents to its incorporation DGRD has no additional responsive documents and is not
withholding documents pursuant to any objection.

18. DGRD objected to Request No. 19, seeking all employment records for any employee,

independent contractor, or anyone working for DGRD. Notwithstanding its objections, DGRD

4 JS/D215087/FL2613

Case 1:17-cV-O5845-|\/|KB-V|\/|S Document 94 Filed 10/09/18 Page 5 of 5 Page|D #: 4610

responded that it has no responsive documents and is not withholding documents pursuant to any
objection.

l9. With regard to Request Nos. 20-22 broadly seeking financial information and tax returns,
DGRD has objected Notwithstanding its objections, DGRD has produced all identified financial
documents related to its relationship with 21St Century Pharmacy. DGRD is not producing any
additional responsive documents pursuant to its objections, the bases for which are further set
forth in the memorandum of law attached hereto.

20. With regard to Request Nos. 23 and 24, seeking lease and/or rental agreements and
payments, DGRD has objected. DGRD is not producing responsive documents pursuant to its
objections, the bases for which are further set forth in the memorandum of law attached hereto.
Notwithstanding its objections, DGRD would be amenable to producing any lease and/or rental
agreements, and payments related to same, related to lease/rental agreements between it and 21St

Century. However, no such agreements exist.

WHEREFORE, it is respectfully requested that the Court finds non-party DGRD has

adequately responded to State Farm’s subpoena and does not hold DGRD in contempt

 

Sworn to before me this
9th day of October, 2018.

DiANE E. MURPHY
Notary Pub|ic, State of New York
NO. 01 MU62267(O:2 tv
NOTARY PUBLI Quaiified in Nassau oun
Commission Exp'\res August 16. 20___%

5 JS/D215087/FL2613

